PER CURIAM
Pursuant to plea negotiations, defendant pled guilty to two counts of robbery in the first degree and two counts of kidnapping in the second degree, ORS 164.415; ORS 163.225, and the state dismissed four other counts. He challenges the consecutive sentences imposed on the kidnapping convictions, arguing that there was no evidence to support the court’s finding that the commission of kidnapping was not merely incidental to the robbery. ORS 137.123.
We do not address defendant’s assignment of error. There is no review of a sentence that has resulted from an agreement, as defendant’s sentence did here. ORS 138.222 (2)(d); State v. Adams, 315 Or 359, 847 P2d 397 (1993); State v. Tanner, 121 Or App 104, 854 P2d 941 (1993); State v. Kilborn, 120 Or App 462, 852 P2d 935 (1993); State v. Johnston, 120 Or App 165, 851 P2d 1196 (1993).
Affirmed.